720 S.E.2d 377 (2011)
313 Ga. App. 75
PURVIS
v.
The STATE.
No. A09A0839.
Court of Appeals of Georgia.
November 30, 2011.
John Gee Edwards, Valdosta, for appellant.
Catherine Harris Helms, Dist. Atty., Albert Henry Tester, Asst. Dist. Atty., for appellee.
BARNES, Presiding Judge.
In Purvis v. State, 288 Ga. 865, 708 S.E.2d 283 (2011), the Supreme court of Georgia reversed the judgment of this Court in Purvis v. State, 301 Ga.App. 648, 689 S.E.2d 53 (2009). Therefore, we vacate our earlier opinion and adopt the opinion of the Supreme Court as our own.
Judgment reversed.
MILLER, P.J., and ANDREWS, J., concur.